         Case: 1:18-cv-05492 Document #: 53 Filed: 04/03/19 Page 1 of 4 PageID #:472



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS

    WACKER DRIVE EXECUTIVE SUITES,
    LLC, on behalf of itself, individually, and
    on behalf of all others similarly situated,

            Plaintiff,                                   Case No. 1:18-cv-5492
    v.                                                   Magistrate Judge Sunil R. Harjani
    JONES LANG LASALLE AMERICAS
    (ILLINOIS), LP,

            Defendant.

                           DEFENDANT’S REPLY TO PLAINTIFF’S
                          NOTICE OF SUPPLEMENTAL AUTHORITY

           Throughout its responses to the Motion to Dismiss brought by Defendant Jones Lang

LaSalle Americas (Illinois), LP (“JLL”), Plaintiff has tried in vain to avoid this dispositive fact:

JLL, as the manager of the building in which Plaintiff leased office space, merely enforced a union-

only rule imposed by the building’s owner and agreed to by Plaintiff in its lease.1 Plaintiff tries

to do the same once more in its Notice of Supplemental Authority, insisting that this case is

“factually analogous” to the First Circuit case United States v. Brissette. Dkt. 51 at 2. Not so. To

the contrary, the facts evident in Brissette but missing here reinforce that Plaintiff cannot plausibly

allege that JLL violated the Hobbs Act—which is just one of the necessary prerequisites for

Plaintiff’s admittedly “complicated” and “three-tiered” theory of relief. Dkt. 40 at 1.

           In Brissette, a production company entered into an agreement with the City of Boston to

use the City’s public space for music festivals. 2019 WL 1397579, at *1. This agreement “did



1
  The documents referenced in and relied upon by the Complaint establish this fact. See Dkt. 32 at 3-5.
Thus, it is appropriate for the Court’s consideration on JLL’s Motion to Dismiss (see id. at n. 1-2, 4), and
Plaintiff’s repeated attempts to mischaracterize the building’s rule as “JLL’s rule” are of no moment (see,
e.g., id. at 5; Dkt. 41 at 13-14; Dkt. 45 at 2).



                                                     1
     Case: 1:18-cv-05492 Document #: 53 Filed: 04/03/19 Page 2 of 4 PageID #:473



not obligate [the company] to hire the workers that it needed to put on a festival from any union

or otherwise place restraints on [the company’s] hiring practices.” Id. at *2. Subsequently, two

government officials who held the power to issue permits necessary for the festivals allegedly

“insisted that [the company] hire members of Local 11 to work at the upcoming festival.” Id. The

company did so. Id. The First Circuit held that the government officials’ alleged conduct of

“directing” property (i.e., money paid as wages) to Local 11 constituted “obtaining of that

property” under the Hobbs Act’s extortion provision. Id. at *5, *8.

        Every one of these material facts in Brissette contrasts with the facts here. Whereas in

Brissette the underlying contract for use of the City’s space did not obligate the company to hire

unionized workers, Plaintiff’s lease for use of the building owner’s space did precisely that. See

Dkt. 32 at 3-4 and Exs. A-C. Whereas in Brissette the government officials leveraged their permit

power to impose an extra-contractual obligation on the company to hire unionized workers, JLL

merely enforced the pre-existing obligation between Plaintiff and the building owner. Id. at 4.

Whereas in Brissette the government officials “directed” property (i.e., wages) to a specific union,

JLL only prevented Plaintiff from directing wages to non-unionized workers generally,2 in accord

with the building owner’s rule. Id. at 3-4.




2
  In an attempt to align this case with Brissette, Plaintiff contends for the first time in its Notice of
Supplemental Authority that JLL “withheld permission to open or operate [Plaintiff’s] business at 125 S.
Wacker Dr. unless it hired specific union workers.” Dkt. 51 at 2 (emphasis added). In the Complaint,
however, Plaintiff alleges only that JLL denies non-union contractors (generally) entry to the building,
absent “proof of union membership.” Dkt. 1, ¶ 17.

This is the second time Plaintiff has tried to embellish JLL’s alleged relationship to the three unions
identified in the Complaint by way of further briefing, even though the allegations as pled tell a different
story. See Dkt. 45 at 2 (contrasting Plaintiff’s new assertion that JLL “empowered” the three unions with
the Complaint, which alleges that the “three unions have exerted their power over JLL for years.”) (citing
Dkt. 1, ¶ 15).



                                                     2
     Case: 1:18-cv-05492 Document #: 53 Filed: 04/03/19 Page 3 of 4 PageID #:474



        So even if the Court is inclined to follow the First Circuit’s (non-binding) view that the

“obtaining property” element of a Hobbs Act violation does not require that a defendant receive

“personal benefit,” Brissette still does not demonstrate that Plaintiff has met its pleading burden

on that element. Nor does Brissette have any bearing on whether Plaintiff has met its burden to

plead the other necessary elements of a Hobbs violation3 or the many other necessary elements of

its “three-tiered” theory of relief. As set forth in JLL’s motion papers, Plaintiff has not and cannot

do so. Therefore, JLL respectfully requests that this Court grant its Motion to Dismiss with

prejudice.



Dated: April 3, 2019                                     Respectfully submitted,

                                                         JONES LANG LASALLE
                                                         AMERICAS (ILLINOIS), LP

                                                         /s/ Scott T. Schutte
                                                                 One of Its Attorneys

                                                         Philip A. Miscimarra
                                                         Scott T. Schutte
                                                         Stephanie L. Sweitzer
                                                         Kevin F. Gaffney
                                                         Heather J. Nelson
                                                         MORGAN, LEWIS & BOCKIUS LLP
                                                         77 West Wacker Drive, 5th Floor
                                                         Chicago, IL 60601
                                                         Tel: 312.324.1000
                                                         Fax: 312.324.1001
                                                         philip.miscimarra@morganlewis.com
                                                         scott.schutte@morganlewis.com
                                                         stephanie.sweitzer@morganlewis.com
                                                         kevin.gaffney@morganlewis.com
                                                         heather.nelson@morganlewis.com

                                                         Attorneys for Defendant


3
 Specifically, that JLL’s alleged conduct was “wrongful” and that JLL’s alleged conduct rises to the level
of extortion under the Hobbs Act. See Dkt. 32 at 12-13; Dkt. 41 at 8-10.



                                                    3
    Case: 1:18-cv-05492 Document #: 53 Filed: 04/03/19 Page 4 of 4 PageID #:475



                                 CERTIFICATE OF SERVICE

       I certify that on the 3rd day of April 2019, a true and correct copy of the foregoing

document was electronically filed with the Clerk of the Court using the Court’s CM/ECF system,

which will send notification to the following attorneys of record for Plaintiff:

                                         Ryan F. Stephan
                                         James B. Zouras
                                    STEPHAN ZOURAS, LLP
                                100 N. Riverside Plaza, Suite 2150
                                      Chicago, Illinois 60606
                                       Tel: +1.312.233.1550
                                  rstephan@stephanzouras.com
                                   jzouras@stephanzouras.com

                                        Howard W. Foster
                                        Matthew A. Galin
                                           FOSTER PC
                                 150 N. Wacker Drive, Suite 2150
                                     Chicago, Illinois 60606
                                      Tel: +1.312.726.1600
                                      hfoster@fosterpc.com
                                      mgalin@fosterpc.com

                                       Aaron R. Walner
                                THE WALNER LAW FIRM LLC
                                555 Skokie Boulevard, Suite 250
                                   Northbrook, Illinois 60062
                                     Tel: +1.312.371.2308
                                 awalner@walnerlawfirm.com
                                  walner@walnerlawfirm.com

                                       Attorneys for Plaintiff

                                                                 /s/ Scott T. Schutte
                                                                 Scott T. Schutte
